284 So. 2d 452 (1973)
Ronald DANCY, Appellant,
v.
The STATE of Florida, Appellee.
No. 73-235.
District Court of Appeal of Florida, Third District.
October 16, 1973.
*453 Phillip A. Hubbart, Public Defender, and Mark King Leban, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and William L. Rogers, Asst. Atty. Gen., and Gary M. Carman, Legal Intern, for appellee.
Before BARKDULL, C.J., and HENDRY and HAVERFIELD, JJ.
PER CURIAM.
Defendant-appellant was charged by information with (1) carrying a concealed firearm and (2) unlawful possession of a firearm by a convicted felon, tried non-jury, convicted on count # 1[1] and sentenced to two (2) years imprisonment.
On appeal, appellant contends that the trial court erred in denying defense's motion for judgment of acquittal where the evidence is legally insufficient. We cannot agree.
A defendant who moves for a directed verdict of acquittal admits all the facts in evidence adduced and every conclusion favorable to the state fairly and reasonably inferable therefrom. Lett v. State, Fla. App. 1965, 174 So. 2d 568; Dixon v. State, Fla.App. 1965, 180 So. 2d 681. After a thorough examination of the record, we conclude that there was substantial evidence with all reasonable inferences fairly drawn therefrom to sustain the judgment of conviction.
Accordingly, the judgment is affirmed.
Affirmed.
NOTES
[1]  The state having abandoned count # 2.